Case 2:21-cv-04021-JXN-LDW Document 30 Filed 08/05/21 Page 1 of 3 PagelD: 430

Daniel W. Sexton, Esq. LLC

ATTORNEY AT LAW
229 NEW CENTRE ROAD
HILLSBOROUGH , NEW JERSEY 088444
PHONE: (201) 406-9960 .
DanielSextonEsq @ gmail.com

August 5, 2021

Via Electronic Filing
Hon. Julien Xavier Neals, U.S.D,J.

Federal Building & Courthouse 50 Walnut Street
Room 4015 Newark, NJ 07101

Re: Parks, Nijer v. McCormack, John E., et al
Civil Action No.: 2:21-CV-04021 DOL# 21-00054
Dear Judge Neals:
A. Introduction
Please accept this letter brief in leu of a more formal opposition to the request for a Stay of

Discovery made by the Middlesex Prosecutor Defendants by letter of July 27, 2021.

B. Allegations Assert Impropriety in Prosecutor’s Involvement in the Derelict
Investigation.

Plaintiff, Nijeer Parks, a black American, seeks redress for his wrongful arrest, incarceration,
and prosecution based on racist and faulty facial recognition technology. He alleges that the
Middlesex County Prosecutor engaged in investagotty role in this matter. The law is clear:

When a prosecutor performs the investigative functions normally performed by a detective
ot police officer, it is "neither appropriate nor justifiable that, for the same act, immunity

should protect the one and not the other.
Buckely v. Fitzsimmons, 509 U.S. 259 (1993), siting Hampton v. Chicago, 484 F.2d 602, 608 (7° Cir.,

1973). When prosecutors ate acting in collaboration with the municipal police during the

investigatory stage, they are not state officials, but are local officials. See also,. Kulwicki v. Dawson,
Case 2:21-cv-04021-JXN-LDW Document 30 Filed 08/05/21 Page 2 of 3 PagelD: 431

969 F.2w. 1454, 1463 (3d Cir. 1992), quoting Imler v. Pachtman, 424 U.S. 409 (1976). Therefore, the

assertion of immunity is not relevant to this claim and the application for the Stay must be denied.

C. Alternatively, Discovery May Be Tailored to the Prosecutor’s Role in the Derelict
Investigation.

‘The F ederal Rules of Civil procedure provide for generous and wide-ranging discovery.
However, in response to this application and if the court is concerned about the immunities of the
Defendant Prosecutors, the court might limit the discovery to the role of the Middlesex Prosecutor
in the investigation which resulted in the erroneous charges and wrongful arrest of plaintiff. In
other words, the court might order that “discovery should be tailored specifically to the question of
[Defendant's] qualified immunity.” Gaber v. Dales, United States District Court, E.D. Pennsylvania.
January 5, 2021511 F.Supp.3d 594 citing Anderson v. Creighton, 483 U.S. 635, 646 n.6, 107 S.Ct. 3034,
97 L.Ed.2d 523 (1987). The investigatory role of the Middlesex Prosecutor is not immune and

discovery without qualification should be allowed on that role. Ibid.

D. If, Asouendo, a Stay Were Issued, It Should Apply Only to the Middlesex Prosecutor

As the Second Circuit explained, where a Government defendant asserts a qualified immunity —
defense, a trial court, responsible for manage a case and “mindful of the need to vindicate the
putpose of the qualified immunity defense” can structure discovery that diminish the risk of
imposing unwarranted burdens upon public officials. See, [gbal v. Hasty, 490 F. 3d 143, 158 (2007)
(reversed on other grounds). In this case, the claims against the other defendants involve discovery
that does not involve or burden the Middlesex Prosecutor and therefore, should go forward even if
a Stay were issued for the Prosecutor.

A broader Stay would cause unnecessary delay in this matter, would be inefficient, and would

deny Plaintiff a timely hearing on the merits. The proposed tailoring of the discovery is analogous
Case 2:21-cv-04021-JXN-LDW Document 30 Filed 08/05/21 Page 3 of 3 PagelD: 432

to the bifurcation of discovery which is regularly happens in litigation. Decisions to

bifurcate discovery remain within the sound discretion of the court. Conner v. Perdue Farms, Inc. No.
CIV.A. 11-888 MAS LH, 2013 WL 5977361, at *3 (D.N_J. Nov. 7, 2013) (quoting Fed.R.Civ.P.

23 Advisory Committee’s Notes). Bifurcation would be an appropriate exercise of the court’s

management of discovery if it decides to provide movant a partial or complete Stay.

E. Conclusion

Based upon the above referenced authorities, movants’ request for a Stay should be denied
or, in the alternative, should be tailored or narrowed to allow discovery against other defendants to
go forward and to allow discovery on the investigatory role of the Prosecutor to be done as well.

Respectfully submitted,

eye

Daniel W. Sexton

DWS/swd

ce Lori Dvorak via ECF only
Frederick L. Rubenstein via ECF only
Jordyn Jackson, DAG wa ECR only

Chent via email only
